IN THE SUPREME COURT OF TI-[E STATE OF DELAWAR.E

RENE N. SARAVIA, §
§ No. 639, 2015
Claimant Below, §
Appellant, §
§ Court Below - Superior Court
v. § of the State of Delaware
§
CLOUDBURST, § C.A. No. Nl4A-07-017
§
Employer Below, §
Appellee. §

Submitted: June 8, 2016
Decided: June 28, 2016

Before STRINE, Chief Justice; VALII-IURA and VAUGHN, Justices.
0 R D E R

This 28"‘ day of June, 2016, the Court having considered this matter on the
briefs filed by the parties has determined that the final judgment of the Superior Court
should be affirmed on the basis of and for the reasons assigned by the Superior Court
in its opinion dated October 28, 2015.

NOW, TI-[EREFORE, IT IS I-IEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRl\/[ED.

BY THE COURT: